                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


KATHLEEN M. MATTOS,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:13-cv-08734

BOSTON SCIENTIFIC CORPORATION,

                           Defendant.


                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant Boston Scientific Corporation’s Motion to Dismiss With

Prejudice, filed November 16, 2018. [ECF No. 15]. In the motion, defendant Boston

Scientific Corporation (“BSC”) moves the court for an order dismissing plaintiff’s case

with prejudice for failure to serve a Plaintiff Fact Sheet (“PFS”) pursuant to deadlines

and requirements established by Pretrial Order Nos. 16 and 196. In response,

plaintiff, by counsel, opposes the motion. Counsel indicates that he has been unable

to file the PFS because plaintiff has not responded to his communication attempts.

Counsel asserts that the sanction of dismissal is not appropriate and that plaintiff

should be given another chance to comply. [ECF No. 16].

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that BSC should be dismissed without
prejudice from this case for plaintiff’s failure to serve a Plaintiff Fact Sheet in

compliance with the court’s applicable pretrial orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 15] is

GRANTED in part to the extent BSC seeks dismissal and DENIED insofar as BSC

seeks dismissal with prejudice. The court ORDERS that BSC is dismissed without

prejudice, and this case is closed and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:       October 24, 2019




                                           2
